                                                       1    Kelly H. Dove, Esq.
                                                            Nevada Bar No. 10569
                                                       2    Jennifer L. McBee, Esq.
                                                            Nevada Bar No. 9110
                                                       3    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       4    Las Vegas, NV 89169
                                                            Telephone: (702) 784-5200
                                                       5    Facsimile: (702) 784-5252
                                                            Email: kdove@swlaw.com
                                                       6           jmcbee@swlaw.com
                                                       7    Attorneys for Defendant Wells Fargo Bank, N.A.,
                                                            incorrectly named as Wells Fargo Home
                                                       8    Mortgage
                                                       9
                                                                                       UNITED STATES DISTRICT COURT
                                                      10
                                                                                                DISTRICT OF NEVADA
                                                      11

                                                      12    MEL HUTCHINSON,                                     CASE NO.: 2:19-cv-01885-JCM-EJY
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                           Plaintiff,
                    Las Vegas, Nevada 89169
                         LAW OFFICES




                                                                     v.
                          702.784.5200




                                                      14                                                        JOINT MOTION TO EXTEND
                               L.L.P.




                                                                                                                DEADLINE FOR WELLS FARGO
                                                      15    EQUIFAX INFORMATION SERVICES, LLC,                  BANK, N.A. TO RESPOND TO
                                                            RUSHMORE LOAN MANAGEMENT, AND                       COMPLAINT
                                                      16    WELLS FARGO HOME MORTGAGE,
                                                                                                                (THIRD REQUEST)
                                                      17                           Defendants.

                                                      18

                                                      19            Mel Hutchinson (“Plaintiff”) and Defendant Wells Fargo Bank, N.A., incorrectly named

                                                      20   as Wells Fargo Home Mortgage (“Wells Fargo”) (collectively, the “Parties”), by and through their

                                                      21   respective undersigned counsel, hereby move the Court to extend the time for Wells Fargo to

                                                      22   respond to the Complaint to allow the Parties to continue to explore early resolution options.

                                                      23

                                                      24

                                                      25   ///

                                                      26   ///

                                                      27   ///

                                                      28   ///

                                                           4849-1827-6272
                                                       1            Wells Fargo’s current deadline to respond to Plaintiff’s Complaint is January 6, 2020. The
                                                       2   Parties agree that Wells Fargo shall have a one-week extension, up to and including January 13,
                                                       3   2020, in which to file its response to Plaintiff’s Complaint
                                                       4            Respectfully submitted this 6th day of January 2020.
                                                       5   SNELL & WILMER L.L.P.                              KNEPPER & CLARK LLC
                                                       6     /s/ Jennifer L. McBee                              /s/ Matthew I. Knepper (used with permission)
                                                           Kelly H. Dove (NV Bar No. 10596)                   Matthew I. Knepper (NV Bar No. 12796)
                                                       7   Jennifer L. McBee (NV Bar No. 9110)                Miles N. Clark (NV Bar No. 13848)
                                                           3883 Howard Hughes Parkway, Suite 1100             5510 South Fort Apache Road, Suite 30
                                                       8   Las Vegas, Nevada 89169                            Las Vegas, NV 89148-7700
                                                           Phone: (702) 784-5200                              Phone: (702) 856-7430
                                                       9   Fax: (702) 784-5252                                Fax: (702) 447-8048
                                                           Attorneys for Defendant Wells Fargo Bank,
                                                      10                                                      David H. Krieger (NV Bar No. 9086)
                                                           N.A., incorrectly named as Wells Fargo Home
                                                           Mortgage                                           8985 South Eastern Avenue, Suite 350
                                                      11                                                      Henderson, NV 89123
                                                                                                              Phone: (702) 880-5554
                                                      12                                                      Fax: (702) 385-5518
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                                                      Attorneys for Plaintiff Mel Hutchinson
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15                                                 ORDER
                                                      16            The Court having considered the foregoing joint motion by the Parties, and good cause
                                                      17   appearing,
                                                      18            IT IS HEREBY ORDERED that Wells Fargo shall have until January 13, 2020 to respond
                                                      19   to Plaintiff’s Complaint.
                                                      20
                                                                           January 7, 2020
                                                                    DATED __________________
                                                      21
                                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4849-1827-6272
                                                                                                             2
